           Case 1:16-cr-00044-FPG Document 55 Filed 07/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                             Case # 16-CR-44-FPG
v.
                                                                              DECISION AND ORDER
ALAGI SAMBA,
                                            Defendant.

        In October 2016, Defendant Alagi Samba pleaded guilty to one count of conspiracy to

commit wire fraud affecting a financial institution, in violation of 18 U.S.C. § 1349. ECF No. 2,

3, 4.    In advance of sentencing, the parties submitted memoranda concerning the proper

calculations for restitution and for loss under the Sentencing Guidelines.

        The Court has already analyzed the issues of restitution and Guidelines loss in connection

with the sentencing of co-defendants Laurence Savedoff, Tina Brown, and Gregory Gibbons. As

a general matter, the Court’s reasoning applies equally to Samba, whose criminal conduct relates

to six properties: (1) 4087 Edson Avenue; (2) 949 East 231st Street; (3) 816 Faile Street; (4) 823

East 218th Street; (5) 3985 Carpenter Avenue; and (6) 814 Faile Street. See ECF No. 47 at 2; ECF

No. 51 at 18.

        As to Guidelines loss, the parties only dispute the calculations for two of the properties:

4087 Edson Avenue and 823 East 218th Street. Regarding the former, the Court already calculated

the Guidelines loss for that property with respect to co-defendant Brown. See United States v.

Brown, No. 16-CR-41, 2020 WL 2059736, at *1 (W.D.N.Y. Apr. 29, 2020).                                 The loss is

$24,045.91. 1 As to the latter, the government’s objection is noted, see ECF No. 47 at 5, but the


1
 Samba appears to take the position that there is no Guidelines loss as to 4087 Edson Avenue. See ECF No. 49 at 2.
Because he develops no argument in support, however, the Court need not address Samba’s claim. United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“It is not enough merely to mention a possible argument in the most skeletal
way, leaving the court to do counsel’s work, create the ossature for the argument, and put flesh on its bones.”).
Furthermore, the issue is immaterial insofar as the offense-level increase is the same regardless.

                                                         1
           Case 1:16-cr-00044-FPG Document 55 Filed 07/22/20 Page 2 of 3




Court concludes that the proper loss is $97,278.33—the principal loan balance ($684,278.33)

minus the fair market value of the collateral at the time of the plea ($587,000). See United States

v. Gibbons, No. 16-CR-41, 2020 WL 219144, at *3 (W.D.N.Y. Jan. 15, 2020) (discussing

calculation as to that property).

        As to restitution, in its prior orders the Court fully addressed that issue with respect to each

property. See United States v. Savedoff, No. 16-CR-41, 2019 WL 6167118 (W.D.N.Y. Nov. 20,

2019); Gibbons, 2020 WL 219144, at *3; Brown, 2020 WL 2059736, at *2. The Court adheres to

the reasoning and calculations set forth in those orders.

        Accordingly, the Court finds and orders as follows:

 TRANSACTION           ALLEGED         GUIDELINE         RESTITUTION ORDERED            MANNER OF
                       VICTIM(S)         LOSS             (18 U.S.C. § 3663A(b)(1))      PAYMENT
                                                                                         (18 U.S.C. §
                                                                                          3664(f)(3))
 949 East 231st     Suntrust Bank      $97,222.92        $97,222.92 to HUD as          Monetary Payment
 Street                                                  indemnitor of Suntrust Bank

 3985 Carpenter     CitiBank           $122,819.25       $122,819.25 to CitiBank       Monetary Payment
 Avenue

 4087 Edson         M&T Bank           $24,045.91        N/A - Satisfied as to M&T     N/A
 Avenue                                                  Bank


 823 East 218th     Metlife,           $97,278.33        No attributable loss; no      N/A
 Street             JPMorgan Chase,                      restitution ordered.
                    Preston Ridge
 816 Faile Street   JPMorgan Chase     $105,801.61       No attributable loss; no      N/A
                                                         restitution ordered.

 814 Faile Street   M&T Bank           $100,308.23       $570,308.23 to M&T Bank       In-Kind Payment to
                                                                                       be credited upon
                                                                                       liquidation, sale, or
                                                                                       receipt of collateral




                                                     2
          Case 1:16-cr-00044-FPG Document 55 Filed 07/22/20 Page 3 of 3



                                       TOTAL           TOTAL RESTITUTION        TOTAL CASH
                                       GUIDELINE       LOSS:                    PAYMENTS
                                       LOSS:           $790,350.40              ORDERED:
                                       $547,476.25                              $220,042.17

                                       OFFENSE-                                 TOTAL IN-KIND
                                       LEVEL                                    PAYMENTS
                                       INCREASE:                                ORDERED: 1
                                       12

                                       BASE
                                       OFFENSE
                                       LEVEL: 19




In addition, for purposes of restitution, the Court orders that:

   1. CitiBank shall receive first priority before HUD if Samba makes a partial monetary
      payment.

   2. The Court imposes a special condition of supervision requiring Samba to notify various
      parties upon the foreclosure or liquidation of the properties at issue. See, e.g., ECF No. 51
      at 33. The Court presumes that the government will notify Samba to the extent it learns
      pertinent information regarding the status of those properties, but it is ultimately Samba’s
      responsibility to ensure that he receives credit upon disposition of the properties.

       IT IS SO ORDERED.

Dated: July 22, 2020
       Rochester, New York

                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                   3
